DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks Page 6, filed on June 7, 2021, with respect to the claim objects have been fully considered and are persuasive.  The claim objection has been withdrawn. 
Applicant's arguments filed on June 7, 2021 regarding 35 U.S.C. § 101 have been fully considered but they are not persuasive. The Applicant argues:
“Applicant respectfully asserts that the limitations of independent claims 1, 12, and 20, at least as amended, do not fall within any of the three groups of abstract ideas. The claimed subject matter does not recite any of the judicial exceptions enumerated. More particularly:
it does not comprise mathematical relationships, formulas or equations or calculations, and therefore does fall within “a) Mathematical concepts” category;
cannot be reasonably construed to define fundamental economic principles or practices, commercial or legal interactions or managing personal behavior or relationships or interactions between people, and therefore does fall within “b) Certain methods of organizing human activity” category; and
is not practically performed in the human mind, and cannot be reasonably construed to comprise or define a concept performed in the human mind, and therefore does fall within “c) Mental processes” category.
Because the claims do not include limitations that recite mathematical concepts, certain methods of organizing human activity, and/or mental processes, the claims are patent-eligible at Prong One. Accordingly, Applicant requests that the 35 USC § 101 rejection of the claims be withdrawn.
The claimed invention overcomes these problems and allows a computing system to perform a function not previously performable by a computer, namely enabling a navigation system to factor in a state-of-wear of the local transportation infrastructure. Furthermore, these meaningful limitations ensure that the claims are not “a drafting effort designed to monopolize the judicial exception.” Instead, the claims apply any abstract idea found therein in a specific and meaningful way that amounts to a practical application.


	The Examiner respectfully traverses and maintains the 35 U.S.C. 101 rejection. The amendments as submitted on June 7, 2021 does not consist of language that provides mechanical control to the inventive concept. Therefore, the claim language, as written, does not prevent the inventive concept from being performed exclusively in the mind (i.e. mental process).
	
With regards to the 35 U.S.C. §§ 102 and 103 rejections, the Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the amendments as submitted on June 7, 2021 have necessitated a new ground of rejection, as outlined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process.
101 Analysis - Step 1
Claim 1 is directed to a system for a traffic management plan. Claim 12 is directed to a method for traffic management planning. Claim 20 is directed to a non-transitory computer readable medium storing instructions that, when executed, can perform traffic management. 
101 Analysis - Step 2A, Prong I
1, 12, and 20 recite the abstract concept of determining a traffic management plan based on high-traffic events and the condition of transportation infrastructure. The abstract idea is described at least by claims 1, 12, and 20 by using traffic data to determine a traffic management plan. These steps fall into the mental processes grouping of abstract ideas as they encompass a driver observing that there is high-traffic on a road and taking a detour to avoid the congestion, or knowing that a road is wearing down making it less safe to travel on, and outputting information by selecting an alternate route to travel on. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind applied to generic computing components.
With respect to claims 1, 12, and 20, besides the recitation of “processing circuitry,” there is insufficient language to preclude the idea from practically being performed in the human mind. For example, removing the “processing circuitry” language, the claims encompass a driver observing that there is high-traffic on a road and taking a detour to avoid the congestion, or knowing that a road is wearing down making it less safe to travel on and selecting an alternate route to travel on, and outputting information by selecting an alternate route to travel on.
101 Analysis - Step 2A, Prong II
	The claims recite additional elements to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claim 1 recites “a receiver” and “processing circuitry” which are generic computer components that are simply employed to gather the traffic data. Implementing “a receiver” to receive traffic data to determine the traffic management plan, as recited, is categorized as insignificant extra solution activity as it is merely a plan based on data gathered from the receiver to perform the abstract idea. Further, the limitation “output information” as recited is considered data output. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output (See MPEP 2106.05(g)). 
Claim 12 recites parallel limitations and is rejected on similar grounds.

101 Analysis - Step 2B
For the same reasons addressed above with respect to Step 2A, Prong II, the additional elements recited in claims 1, 12, and 20 fail to amount to an inventive concept. As such, the additional elements, considered both individually and in combination, do not amount to significantly more than the abstract idea.
Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.

Regarding claims 2-11, 13-19 and 21:
Dependent claims 2-11, 13-19, and 21 only recite limitations that further define the mental process and recite further data gathering (i.e. receiving traffic data). These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, dependent claims 2-11, 13-19, and 21 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (U.S. Patent Application Publication No. 20180190111 and hereinafter, “Green”) in view of Konrardy et al. (U.S. Patent No. 9,940,834 and hereinafter, “Konrardy”).

Regarding claim 1, Green teaches the system comprising:
a receiver configured to receive traffic data indicative of a high-traffic event, and infrastructure data indicative of transportation infrastructure in a vicinity of the high-traffic event, and user preferences input by a user
Green [0057] discloses traffic congestion detection.
Green [0031] discloses determining the number of vehicles traveling on a particular road segment.
The Examiner notes that the road segment is a transportation infrastructure, and that a high number of vehicles may be detected.
Green [0079] discloses receiving a user’s preferences that the user may input.
processing circuitry configured to: determine, based at least in part on the traffic data and the infrastructure data
Green [0105] discloses logic circuitry (e.g., an FPGA or an ASIC).
Green [0006] discloses that a traffic planning system remote from the intersection may receive traffic data.
wherein the traffic management plan is customized based on the user preferences
Green [0079] discloses that the user may control how the user preferences affect the traffic planning system.
display output information indicating the traffic management plan.  
Green [0110] discloses displaying information to the user.
Green [0007] discloses that the information may include remote instruction from the remote traffic planning system.
Green does not expressly teach:
a traffic management plan for extending a remaining useful lifespan of the transportation infrastructure
Konrardy teaches:
a traffic management plan for extending a remaining useful lifespan of the transportation infrastructure
Konrardy Col. 5 Lines 1-5 discloses indicating the condition of the road segment at a location, including the amount of wear and tear on that road segment.
Konrardy Col. 24 Lines 36-48 discloses that the traffic control system may make recommendations or preferred control decisions based on operating conditions, such as current road conditions.
The Examiner notes that the decisions may be made based on the wear and tear of a road segment with the intent to extend a remaining useful lifespan of the road segment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the traffic management disclosed in Green to incorporate the intent to extend a remaining useful lifespan of the transportation infrastructure, thereby limiting or avoiding a particular segment, in order to “ensure safe operation of autonomous or semi-autonomous vehicles” (Konrardy Col. 3 Lines 61-63).

Regarding claims 2 and 13, Green teaches the system of claim 1, wherein:
the traffic data comprises historical traffic data.  
Green [0076] discloses using historical traffic data in order to affect future planning.

Regarding claim 3, Green teaches the system of claim 2, wherein:
the receiver is further configured to receive current traffic data, and wherein the processing circuitry is configured to update the traffic management plan based at least in part on the current traffic data.  
Green [0094]-[0095] discloses that the control operations, which involve machine learning models, may update traffic data in real-time and at regular intervals, dynamically or asynchronously.

Regarding claims 4 and 15, Green teaches the system of claim 1, wherein:
the traffic data comprises current traffic data.  
Green [0094]-[0095] discloses that the control operations, which involve machine learning models, may update traffic data in real-time and at regular intervals, dynamically or asynchronously.
The Examiner notes that real-time traffic data indicates current traffic data.

Regarding claims 5 and 16, Green teaches the system of claim 1, wherein:
the receiver is configured to receive the traffic data from at least one traffic camera.  
Green [0006] discloses collecting sensor data of a traffic intersection from at least one camera at or near the intersection. Green discloses that the traffic planning system remote from the intersection may receive the traffic data.

Regarding claims 6 and 21, Green teaches the system of claim 1, wherein:
the receiver is configured to receive the traffic data from a global positioning system (GPS) device of at least one vehicle.  
Green [0108] discloses that a GPS may receive traffic data.

Regarding claims 8 and 18, Green in combination with Konrardy teaches the system of claim 1, wherein:
the infrastructure data comprises a state of wear of the transportation infrastructure.  
Konrardy Col. 5 Lines 1-5 discloses indicating the condition of a road segment, including the amount of wear and tear on that road segment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the traffic management disclosed in Green to incorporate the intent to extend a remaining useful lifespan of the transportation infrastructure, thereby limiting or avoiding a particular segment, in order to “ensure safe operation of autonomous or semi-autonomous vehicles” (Konrardy Col. 3 Lines 61-63).

9 and 19, Green in combination with Konrardy teaches the system of claim 8, wherein:
the information indicating the traffic management plan comprises a recommendation for traffic reduction across the transportation infrastructure based at least in part on the state of wear of the transportation infrastructure.  
Konrardy Col. 21 Lines 22-28 discloses that the server may provide a recommendation based on the risk level associated with a particular route, causing the vehicle to operate in accordance with the determined information.
Konrardy Col. 24 Lines 37-48 discloses that risk level may incorporate road conditions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the wear of the transportation infrastructure into the traffic management, as taught in Konrardy, because “under some conditions, autonomous operation may become impractical or excessively dangerous” (Konrardy Col. 4 Lines 2-3).

Regarding claim 10, Green in combination with Konrardy teaches the system of claim 1, wherein:
the information indicative of the traffic management plan comprises a visual map indicating the traffic management plan.  
Konrardy Col. 47 Lines 12-28 discloses a map display including text or symbolic format indicating orientations and maneuvers associated with vehicles, provided to the server by communication from the autonomous vehicles.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the traffic planning system disclosed in Green to explicitly teach a visual map, as taught in Konrardy, in order to present the information to the user with simplicity (Konrardy Col. 47 Lines 25-28).

Regarding claim 11
the information indicative of the traffic management plan comprises a textual list of recommended traffic management actions.  
Konrardy Col. 47 Lines 29-35 discloses that the recommendation may be provided in a text format on the display. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the traffic planning system disclosed in Green to explicitly teach a visual map, as taught in Konrardy, in order to present the information to the user with simplicity (Konrardy Col. 47 Lines 25-28).

Regarding claim 12, Green teaches the method comprising:
receiving traffic data indicative of a high-traffic event and infrastructure data indicative of transportation infrastructure in a vicinity of the event
Green [0057] discloses traffic congestion detection.
Green [0031] discloses determining the number of vehicles traveling on a particular road segment.
The Examiner notes that the road segment is a transportation infrastructure, and that a high number of vehicles may be detected.
wherein the traffic management plan is to be implemented on a future date
Green [0076] discloses that users can use metadata of collected traffic information to make adjustments to present or future plans based on historical observations.
displaying information indicating the traffic management plan.  
Green [0110] discloses displaying information to the user.
Green [0007] discloses that the information may include remote instruction from the remote traffic planning system.
Green does not expressly teach:
determining, based at least in part on the traffic data and the infrastructure data, a traffic management plan for extending a remaining useful lifespan of the transportation infrastructure.
Konrardy teaches:
determining, based at least in part on the traffic data and the infrastructure data, a traffic management plan for extending a remaining useful lifespan of the transportation infrastructure
Konrardy Col. 5 Lines 1-5 discloses indicating the condition of the road segment at a location, including the amount of wear and tear on that road segment.
Konrardy Col. 24 Lines 36-48 discloses that the traffic control system may make recommendations or preferred control decisions based on operating conditions, such as current road conditions.
The Examiner notes that the decisions may be made based on the wear and tear of a road segment with the intent to extend a remaining useful lifespan of the road segment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the traffic management disclosed in Green to incorporate the intent to extend a remaining useful lifespan of the transportation infrastructure, thereby limiting or avoiding a particular segment, in order to “ensure safe operation of autonomous or semi-autonomous vehicles” (Konrardy Col. 3 Lines 61-63).

Regarding claim 14, Green teaches the method of claim 13, further comprising:
receiving current traffic data
Green [0076] discloses receiving real-time traffic data and current traffic conditions.
updating the traffic management plan based at least in part on the current traffic data
Green [0094]-[0095] discloses that the control operations, which involve machine learning models, may update traffic data in real-time and at regular intervals, dynamically or asynchronously.
outputting information indicating the updated traffic management plan.  
Green [0085] discloses using an updated remote machine learning model to output an updated remote instruction.

Regarding claim 20, Green teaches the computer-readable storage medium storing instructions thereon that when executed cause one or more processors to:
receive traffic data indicative of a high-traffic event, and infrastructure data indicative of transportation infrastructure in the vicinity of the event
Green [0057] discloses traffic congestion detection.
Green [0031] discloses determining the number of vehicles traveling on a particular road segment.
The Examiner notes that the road segment is a transportation infrastructure, and that a high number of vehicles may be detected.
user preferences input by a user
Green [0079] discloses receiving a user’s preferences that the user may input.
wherein the traffic management plan is customized based on the user preferences
Green [0079] discloses that the user may control how the user preferences affect the traffic planning system.
display output information indicating the traffic management plan.  
Green [0110] discloses displaying information to the user.
Green [0007] discloses that the information may include remote instruction from the remote traffic planning system.

determine, based at least in part on the traffic data and the infrastructure data, a traffic management plan configured at least in part to extend a remaining useful lifespan of the transportation infrastructure
Konrardy teaches:
determine, based at least in part on the traffic data and the infrastructure data, a traffic management plan configured at least in part to extend a remaining useful lifespan of the transportation infrastructure
Konrardy Col. 5 Lines 1-5 discloses indicating the condition of the road segment at a location, including the amount of wear and tear on that road segment.
Konrardy Col. 24 Lines 36-48 discloses that the traffic control system may make recommendations or preferred control decisions based on operating conditions, such as current road conditions.
The Examiner notes that the decisions may be made based on the wear and tear of a road segment with the intent to extend a remaining useful lifespan of the road segment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the traffic management disclosed in Green to incorporate the intent to extend a remaining useful lifespan of the transportation infrastructure, thereby limiting or avoiding a particular segment, in order to “ensure safe operation of autonomous or semi-autonomous vehicles” (Konrardy Col. 3 Lines 61-63).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (U.S. Patent Application Publication No. 20180190111 and hereinafter, “Green”) in view of Konrardy et al. (U.S. Patent No. 9,940,834 and hereinafter, “Konrardy”), further in view of Fowe (U.S. Patent Application Publication No. 20200292338).

Regarding claims 7 and 17, Green in combination with Fowe teaches the system of claim 1, wherein:
the receiver is configured to receive the traffic data from at least one road-embedded weight sensor.  
Fowe [0079] discloses that roadway sensors may include road-embedded weight sensors to detect passing vehicles.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Green and Konrardy to incorporate a road-embedded weight sensor, as taught in Fowe, “because an increase in the accuracy of the identification of dangerous conditions improves the effectiveness, efficiency, and speed of specific application in these technologies” (Fowe [0024]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.S./Patent Examiner, Art Unit 3662           

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662